Exhibit 10.55

 

CONSULTING AGREEMENT

 

This Consulting Agreement (“Agreement”) is made by and between Matthew J. Hogan
(“Employee”) and Ciphergen Biosystems, Inc. (“Company”) (collectively referred
to as the “Parties”).

 

RECITALS

 

WHEREAS, Employee has been employed by the Company as its Chief Financial
Officer;

 

WHEREAS, the Company and Employee entered into a Confidential Information and
Invention Assignment Agreement (the “Confidentiality Agreement”);

 

WHEREAS, the Company and Employee have entered into those certain Stock Option
Agreements listed on Exhibit A hereto (the “Options”) granting Employee the
option to purchase shares of the Company’s common stock subject to the terms and
conditions of the Company’s 2000 Stock Plan, the 1993 Stock Option Plan, and the
Stock Option Agreement (the “Stock Agreements”);

 

WHEREAS, Employee has voluntarily resigned from his employment with the Company,
effective as of March 22, 2006 (the “Resignation Date”);

 

WHEREAS, Employee wishes to resolve any and all disputes, claims, complaints,
grievances, charges, actions, petitions and demands that he may have against the
Company, including, but not limited to, any and all claims arising or in any way
related to his employment with, or separation from, the Company;

 

NOW THEREFORE, in consideration of the promises made herein, the Parties hereby
agree as follows:

 

COVENANTS

 


A.                                   CONSULTING PERIOD. EMPLOYEE HEREBY RESIGNS
AS THE COMPANY’S CHIEF FINANCIAL OFFICER AS OF THE RESIGNATION DATE, PROVIDED
THAT THE EMPLOYEE AGREES TO REMAIN WITH THE COMPANY FROM THE RESIGNATION DATE
THROUGH THE EARLIER OF (I) SIX (6) MONTHS FOLLOWING THE EFFECTIVE DATE OR
(II) UNTIL EMPLOYEE BECOMES A FULL-TIME EMPLOYEE OF ANOTHER COMPANY OR ENTITY
(THE “CONSULTING PERIOD”). ADDITIONALLY, UPON THE MUTUAL CONSENT OF COMPANY AND
EMPLOYEE, THE COMPANY MAY EXTEND THE TERM OF THE CONSULTING PERIOD, FOR WHICH
EMPLOYEE WILL CONTINUE TO BE PAID HIS CURRENT BASE RATE OF PAY (AND SHALL NOT BE
ENTITLED TO ANY OTHER BENEFITS FOR SUCH PERIOD). DURING THE CONSULTING PERIOD
EMPLOYEE SHALL BE REQUIRED TO PROVIDE SUCH SERVICES AS REASONABLY REQUESTED BY
THE THEN CURRENT CHIEF EXECUTIVE OFFICER, UP TO THREE (3) DAYS PER WEEK,
INCLUDING, BUT NOT LIMITED TO, ASSISTING WITH THE PREPARATION AND FILING OF THE
COMPANY’S FINANCIAL STATEMENTS AND PERIODIC REPORTS, BUDGETING AND STRATEGIC
PLANNING, INVESTOR RELATIONS, AND PROVIDING ASSISTANCE WITH PENDING LITIGATION
AGAINST THE

 

--------------------------------------------------------------------------------


 


COMPANY (INCLUDING ATTENDING DEPOSITIONS AND SERVING AS A WITNESS FOR THE
COMPANY FOR ANY TRIAL) (THE “CONSULTING SERVICES”) WITH ANY AND ALL REASONABLE
OUT-OF-POCKET EXPENSES REIMBURSED BY THE COMPANY. NOTHING IN THIS AGREEMENT
SHALL IN ANY WAY BE CONSTRUED TO CONSTITUTE EMPLOYEE AS AN AGENT, EMPLOYEE OR
REPRESENTATIVE OF THE COMPANY. WITHOUT LIMITING THE GENERALITY OF THE FOREGOING,
EMPLOYEE IS NOT AUTHORIZED TO BIND THE COMPANY TO ANY LIABILITY OR OBLIGATION OR
TO REPRESENT THAT EMPLOYEE HAS ANY SUCH AUTHORITY. EMPLOYEE AGREES THAT, DURING
THE CONSULTING PERIOD, HE WILL NOT, WITHOUT THE PRIOR WRITTEN CONSENT OF THE
COMPANY, (I) SERVE AS A PARTNER, CONSULTANT, OFFICER, DIRECTOR, MANAGER, AGENT,
ASSOCIATE, INVESTOR, OR (II) DIRECTLY OR INDIRECTLY, OWN, PURCHASE, ORGANIZE, OR
(III) BUILD, DESIGN, FINANCE, ACQUIRE, LEASE, OPERATE, MANAGE, INVEST IN, WORK
OR CONSULT FOR OR OTHERWISE AFFILIATE HIMSELF WITH ANY BUSINESS, IN DIRECT
COMPETITION WITH OR OTHERWISE SIMILAR TO THE COMPANY’S PRODUCTS OR SERVICES.


 


B.                                     CONSIDERATION. THE COMPANY AGREES TO MAKE
PAYMENTS TO EMPLOYEE, AT HIS CURRENT BASE RATE OF PAY, LESS APPLICABLE
WITHHOLDING, UNTIL THE EARLIER OF (I) SIX (6) MONTHS FOLLOWING THE RESIGNATION
DATE, OR (II) UNTIL EMPLOYEE BECOMES A FULL-TIME EMPLOYEE OF ANOTHER COMPANY OR
ENTITY (THE “PAYMENT PERIOD”), IN ACCORDANCE WITH THE COMPANY’S REGULAR PAYROLL
PRACTICES. EXCEPT AS EXPRESSLY SET FORTH HEREIN, DURING THE PAYMENT PERIOD,
EMPLOYEE WILL NOT BE ENTITLED TO ACCRUAL OF ANY EMPLOYEE BENEFITS, INCLUDING,
BUT NOT LIMITED TO, VACATION BENEFITS OR BONUSES.


 


1.                                       STOCK. THE EMPLOYEE WILL CONTINUE TO BE
A “SERVICE PROVIDER,” AS SUCH TERM IS DEFINED IN THE STOCK AGREEMENTS, AND
EMPLOYEE’S OPTIONS WILL CONTINUE TO VEST FOR SO LONG AS THE EMPLOYEE IS
PROVIDING SERVICES TO THE COMPANY IN ACCORDANCE WITH THIS AGREEMENT. THE SHARES
SUBJECT TO THE OPTIONS SHALL OTHERWISE CONTINUE TO BE GOVERNED BY THE TERMS AND
CONDITIONS OF THE STOCK OPTION AGREEMENTS.


 


2.                                       BENEFITS. THE COMPANY SHALL REIMBURSE
EMPLOYEE FOR THE PAYMENTS EMPLOYEE MAKES FOR MEDICAL, DENTAL AND VISION
INSURANCE COVERAGE FOR HIMSELF AND CURRENTLY COVERED DEPENDENTS, CONSISTENT WITH
EMPLOYEE’S PRIOR RATE OF COVERAGE AND COST TO EMPLOYEE (INCLUDING RELATED
ADMINISTRATIVE FEES), UNDER THE CONSOLIDATED BUDGET RECONCILIATION ACT OF 1985
(“COBRA”) DURING THE PAYMENT PERIOD, PROVIDED (I) EMPLOYEE TIMELY ELECTS AND
PAYS FOR COBRA COVERAGE, AND (II) EMPLOYEE SHALL CONTINUE TO BE RESPONSIBLE FOR
EMPLOYEE-PAID DEDUCTIBLES, CO-PAYS, AND THE LIKE. PAYMENTS MADE TO THE EMPLOYEE
FOR COBRA COVERAGE UNDER THIS SECTION SHALL BE REPORTED TO THE EMPLOYEE ON
FORM 1099’S THAT THE COMPANY ISSUES TO EMPLOYEE IN CONNECTION WITH PROVIDING THE
SERVICES SET FORTH UNDER SECTION A HEREOF. EXCEPT AS SET FORTH EXPRESSLY HEREIN,
EMPLOYEE HAS CEASED ACCRUING ALL OTHER EMPLOYEE BENEFITS, INCLUDING, BUT NOT
LIMITED TO, VACATION TIME AND PAID TIME OFF, SHORT-TERM AND LONG-TERM DISABILITY
INSURANCE AND WORKERS COMPENSATION AS OF THE RESIGNATION DATE.


 


3.                                       DEATH OR DISABILITY. IN THE EVENT OF
EMPLOYEE’S DEATH, THEN EMPLOYEE SHALL NO LONGER BE ENTITLED TO ANY CONTINUED
PAYMENTS OR OTHER BENEFITS SET FORTH HEREUNDER.


 


C.                                     CONFIDENTIAL INFORMATION. EMPLOYEE SHALL
CONTINUE TO MAINTAIN THE CONFIDENTIALITY OF ALL CONFIDENTIAL AND PROPRIETARY
INFORMATION OF THE COMPANY AND SHALL CONTINUE TO COMPLY WITH THE TERMS AND
CONDITIONS OF THE CONFIDENTIALITY AGREEMENT BETWEEN EMPLOYEE AND THE COMPANY.
EMPLOYEE SHALL RETURN ALL OF THE COMPANY’S PROPERTY AND CONFIDENTIAL AND
PROPRIETARY INFORMATION IN HIS POSSESSION TO THE COMPANY AT THE END OF THE
CONSULTING PERIOD.

 

2

--------------------------------------------------------------------------------


 


D.                                    PAYMENT OF SALARY. EMPLOYEE ACKNOWLEDGES
AND REPRESENTS THAT THE COMPANY HAS PAID ALL SALARY, WAGES, BONUSES, ACCRUED
VACATION, COMMISSIONS AND ANY AND ALL OTHER BENEFITS DUE TO EMPLOYEE AS OF THE
RESIGNATION DATE.


 


E.                                      RELEASE OF CLAIMS. EMPLOYEE AGREES THAT
THE FOREGOING CONSIDERATION REPRESENTS SETTLEMENT IN FULL OF ALL OUTSTANDING
OBLIGATIONS OWED TO EMPLOYEE BY THE COMPANY. EMPLOYEE HAS, ON BEHALF OF HIMSELF
AND HIS RESPECTIVE HEIRS, FAMILY MEMBERS, EXECUTORS, OFFICERS, DIRECTORS,
EMPLOYEES, INVESTORS, SHAREHOLDERS, ADMINISTRATORS, AFFILIATES, DIVISIONS,
SUBSIDIARIES, PREDECESSOR AND SUCCESSOR CORPORATIONS, AND ASSIGNS, HEREBY FULLY
AND FOREVER RELEASES THE COMPANY AND ITS RESPECTIVE OFFICERS, DIRECTORS,
EMPLOYEES, INVESTORS, SHAREHOLDERS, ADMINISTRATORS, AFFILIATES, DIVISIONS,
SUBSIDIARIES, PREDECESSOR AND SUCCESSOR CORPORATIONS, AND ASSIGNS, FROM, AND
AGREES NOT TO SUE CONCERNING, ANY CLAIM, DUTY, OBLIGATION OR CAUSE OF ACTION
RELATING TO ANY MATTERS OF ANY KIND, WHETHER PRESENTLY KNOWN OR UNKNOWN,
SUSPECTED OR UNSUSPECTED, THAT HE MAY POSSESS ARISING FROM ANY OMISSIONS, ACTS
OR FACTS THAT HAVE OCCURRED UP UNTIL AND INCLUDING THE EFFECTIVE DATE OF THIS
AGREEMENT INCLUDING, WITHOUT LIMITATION,


 


1.                                       ANY AND ALL CLAIMS RELATING TO OR
ARISING FROM EMPLOYEE’S EMPLOYMENT RELATIONSHIP WITH THE COMPANY AND THE
TERMINATION OF THAT RELATIONSHIP;


 


2.                                       ANY AND ALL CLAIMS RELATING TO, OR
ARISING FROM, EMPLOYEE’S RIGHT TO PURCHASE, OR ACTUAL PURCHASE OF SHARES OF
STOCK OF THE COMPANY, INCLUDING, WITHOUT LIMITATION, ANY CLAIMS FOR FRAUD,
MISREPRESENTATION, BREACH OF FIDUCIARY DUTY, BREACH OF DUTY UNDER APPLICABLE
STATE CORPORATE LAW, AND SECURITIES FRAUD UNDER ANY STATE OR FEDERAL LAW;


 


3.                                       ANY AND ALL CLAIMS UNDER THE LAW OF ANY
JURISDICTION INCLUDING, BUT NOT LIMITED TO, WRONGFUL DISCHARGE OF EMPLOYMENT;
CONSTRUCTIVE DISCHARGE FROM EMPLOYMENT; TERMINATION IN VIOLATION OF PUBLIC
POLICY; DISCRIMINATION; BREACH OF CONTRACT, BOTH EXPRESS AND IMPLIED; BREACH OF
A COVENANT OF GOOD FAITH AND FAIR DEALING, BOTH EXPRESS AND IMPLIED; PROMISSORY
ESTOPPEL; NEGLIGENT OR INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS; NEGLIGENT
OR INTENTIONAL MISREPRESENTATION; NEGLIGENT OR INTENTIONAL INTERFERENCE WITH
CONTRACT OR PROSPECTIVE ECONOMIC ADVANTAGE; UNFAIR BUSINESS PRACTICES;
DEFAMATION; LIBEL; SLANDER; NEGLIGENCE; PERSONAL INJURY; ASSAULT; BATTERY;
INVASION OF PRIVACY; FALSE IMPRISONMENT; AND CONVERSION;


 


4.                                       ANY AND ALL CLAIMS FOR VIOLATION OF ANY
FEDERAL, STATE OR MUNICIPAL STATUTE, INCLUDING, BUT NOT LIMITED TO, TITLE VII OF
THE CIVIL RIGHTS ACT OF 1964, THE CIVIL RIGHTS ACT OF 1991, THE AGE
DISCRIMINATION IN EMPLOYMENT ACT OF 1967, THE AMERICANS WITH DISABILITIES ACT OF
1990, THE FAIR LABOR STANDARDS ACT, THE EMPLOYEE RETIREMENT INCOME SECURITY ACT
OF 1974, THE WORKER ADJUSTMENT AND RETRAINING NOTIFICATION ACT, OLDER WORKERS
BENEFIT PROTECTION ACT; THE CALIFORNIA FAIR EMPLOYMENT AND HOUSING ACT, AND THE
CALIFORNIA LABOR CODE;


 


5.                                       ANY AND ALL CLAIMS FOR VIOLATION OF THE
FEDERAL, OR ANY STATE, CONSTITUTION;


 


6.                                       ANY AND ALL CLAIMS ARISING OUT OF ANY
OTHER LAWS AND REGULATIONS RELATING TO EMPLOYMENT OR EMPLOYMENT DISCRIMINATION;

 

3

--------------------------------------------------------------------------------


 


7.                                       ANY CLAIM FOR ANY LOSS, COST, DAMAGE,
OR EXPENSE ARISING OUT OF ANY DISPUTE OVER THE NON-WITHHOLDING OR OTHER TAX
TREATMENT OF ANY OF THE PROCEEDS RECEIVED BY EMPLOYEE AS A RESULT OF THIS
AGREEMENT; AND


 


8.                                       ANY AND ALL CLAIMS FOR ATTORNEYS’ FEES
AND COSTS.


 

The Company and Employee agree that the release set forth in this section shall
be and remain in effect in all respects as a complete general release as to the
matters released. This release does not extend to any obligations incurred under
this Agreement.

 

The Parties acknowledge and agree that any breach of any provision of this
Agreement shall constitute a material breach of this Agreement and, in the event
of breach by Employee, shall entitle the Company immediately to recover and
cease the benefits provided to Employee under this Agreement.

 


F.                                      ACKNOWLEDGEMENT OF WAIVER OF CLAIMS
UNDER ADEA. EMPLOYEE ACKNOWLEDGES THAT HE IS WAIVING AND RELEASING ANY RIGHTS HE
MAY HAVE UNDER THE AGE DISCRIMINATION IN EMPLOYMENT ACT OF 1967 (“ADEA”) AND
THAT THIS WAIVER AND RELEASE IS KNOWING AND VOLUNTARY. EMPLOYEE AND THE COMPANY
AGREE THAT THIS WAIVER AND RELEASE DOES NOT APPLY TO ANY RIGHTS OR CLAIMS THAT
MAY ARISE UNDER ADEA AFTER THE EFFECTIVE DATE OF THIS AGREEMENT. EMPLOYEE
ACKNOWLEDGES THAT THE CONSIDERATION GIVEN FOR THIS WAIVER AND RELEASE AGREEMENT
IS IN ADDITION TO ANYTHING OF VALUE TO WHICH EMPLOYEE WAS ALREADY ENTITLED.
EMPLOYEE FURTHER ACKNOWLEDGES THAT HE HAS BEEN ADVISED BY THIS WRITING THAT:


 


(A)                                  HE SHOULD CONSULT WITH AN ATTORNEY PRIOR TO
EXECUTING THIS AGREEMENT;


 


(B)                                 HE HAS UP TO TWENTY-ONE (21) DAYS WITHIN
WHICH TO CONSIDER THIS AGREEMENT;


 


(C)                                  HE HAS SEVEN (7) DAYS FOLLOWING HIS
EXECUTION OF THIS AGREEMENT TO REVOKE THE AGREEMENT;


 


(D)                                 THIS AGREEMENT SHALL NOT BE EFFECTIVE UNTIL
THE REVOCATION PERIOD HAS EXPIRED; AND


 


(E)                                  NOTHING IN THIS AGREEMENT PREVENTS OR
PRECLUDES EMPLOYEE FROM CHALLENGING OR SEEKING A DETERMINATION IN GOOD FAITH OF
THE VALIDITY OF THIS WAIVER UNDER THE ADEA, NOR DOES IT IMPOSE ANY CONDITION
PRECEDENT, PENALTIES OR COSTS FOR DOING SO, UNLESS SPECIFICALLY AUTHORIZED BY
FEDERAL LAW.


 


G.                                     CIVIL CODE SECTION 1542. EMPLOYEE
REPRESENTS THAT HE IS NOT AWARE OF ANY CLAIM OTHER THAN THE CLAIMS THAT ARE
RELEASED BY THIS AGREEMENT. EMPLOYEE ACKNOWLEDGES THAT HE HAS BEEN ADVISED BY
LEGAL COUNSEL AND IS FAMILIAR WITH THE PROVISIONS OF CALIFORNIA CIVIL CODE
SECTION 1542, WHICH PROVIDES AS FOLLOWS:

 

4

--------------------------------------------------------------------------------


 

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.

 

Employee, being aware of said code section, agrees to expressly waive any rights
he may have thereunder, as well as under any other statute or common law
principles of similar effect.

 


H.                                    NO PENDING OR FUTURE LAWSUITS. THE
EMPLOYEE REPRESENTS THAT HE HAS NO LAWSUITS, CLAIMS, OR ACTIONS PENDING IN HIS
NAME, OR ON BEHALF OF ANY OTHER PERSON OR ENTITY, AGAINST THE COMPANY OR ANY
OTHER PERSON OR ENTITY REFERRED TO HEREIN. THE EMPLOYEE ALSO REPRESENTS THAT HE
DOES NOT INTEND TO BRING ANY CLAIMS ON HIS BEHALF OR ON BEHALF OF ANY OTHER
PERSON OR ENTITY AGAINST THE COMPANY OR ANY OTHER PERSON OR ENTITY REFERRED TO
HEREIN.


 


I.                                         CONFIDENTIALITY. THE PARTIES
ACKNOWLEDGE THAT THEIR AGREEMENT TO KEEP THE TERMS AND CONDITIONS OF THIS
AGREEMENT CONFIDENTIAL WAS A MATERIAL FACTOR ON WHICH ALL PARTIES RELIED IN
ENTERING INTO THIS AGREEMENT. THE PARTIES HERETO AGREE TO USE THEIR BEST EFFORTS
TO MAINTAIN IN CONFIDENCE THE EXISTENCE OF THIS AGREEMENT, THE CONTENTS AND
TERMS OF THIS AGREEMENT, THE CONSIDERATION FOR THIS AGREEMENT, AND ANY
ALLEGATIONS RELATING TO THE COMPANY OR EMPLOYEE’S EMPLOYMENT WITH THE COMPANY
EXCEPT AS OTHERWISE PROVIDED FOR IN THIS AGREEMENT (HEREINAFTER COLLECTIVELY
REFERRED TO AS “SETTLEMENT INFORMATION”). THE PARTIES AGREE TO TAKE EVERY
REASONABLE PRECAUTION TO PREVENT DISCLOSURE OF ANY SETTLEMENT INFORMATION TO
THIRD PARTIES, AND AGREE THAT THERE WILL BE NO PUBLICITY, DIRECTLY OR
INDIRECTLY, CONCERNING ANY SETTLEMENT INFORMATION. THE PARTIES AGREE TO TAKE
EVERY PRECAUTION TO DISCLOSE SETTLEMENT INFORMATION ONLY TO THOSE ATTORNEYS,
ACCOUNTANTS, GOVERNMENTAL ENTITIES (INCLUDING ANY REQUIRED FILINGS WITH THE
SECURITIES AND EXCHANGE COMMISSION), AND FAMILY MEMBERS WHO HAVE A REASONABLE
NEED TO KNOW OF SUCH SETTLEMENT INFORMATION. THE PARTIES AGREE THAT IF A PARTY
PROVES THAT THE OTHER PARTY BREACHED THIS CONFIDENTIALITY PROVISION, IT SHALL BE
ENTITLED TO AN AWARD OF ITS COSTS SPENT ENFORCING THIS PROVISION, INCLUDING ALL
REASONABLE ATTORNEYS’ FEES ASSOCIATED WITH THE ENFORCEMENT ACTION WITHOUT REGARD
TO WHETHER THE ACTUAL DAMAGES CAN BE ESTABLISHED FROM THE BREACH.


 


J.                                        NO COOPERATION. EACH PARTY AGREES IT
WILL NOT ACT IN ANY MANNER THAT MIGHT DAMAGE THE OTHER PARTY. THE PARTIES AGREE
THAT THEY WILL NOT COUNSEL OR ASSIST ANY ATTORNEYS OR THEIR CLIENTS IN THE
PRESENTATION OR PROSECUTION OF ANY DISPUTES, DIFFERENCES, GRIEVANCES, CLAIMS,
CHARGES, OR COMPLAINTS BY ANY THIRD PARTY AGAINST THE OTHER PARTY AND/OR ANY
OFFICER, DIRECTOR, EMPLOYEE, AGENT, REPRESENTATIVE, SHAREHOLDER OR ATTORNEY OF
THE COMPANY, UNLESS UNDER A SUBPOENA OR OTHER COURT ORDER TO DO SO. THE PARTIES
FURTHER AGREE BOTH TO IMMEDIATELY NOTIFY THE OTHER PARTY UPON RECEIPT OF ANY
COURT ORDER, SUBPOENA, OR ANY LEGAL DISCOVERY DEVICE THAT SEEKS OR MIGHT REQUIRE
THE DISCLOSURE OR PRODUCTION OF THE EXISTENCE OR TERMS OF THIS AGREEMENT, AND TO
FURNISH, WITHIN THREE (3) BUSINESS DAYS OF ITS RECEIPT, A COPY OF SUCH SUBPOENA
OR LEGAL DISCOVERY DEVICE TO THE OTHER PARTY.


 


K.                                    NON-DISPARAGEMENT. EACH PARTY AGREES TO
REFRAIN FROM ANY DEFAMATION, LIBEL OR SLANDER OF THE OTHER, OR TORTIOUS
INTERFERENCE WITH THE CONTRACTS AND RELATIONSHIPS OF THE OTHER. ALL INQUIRIES BY

 

5

--------------------------------------------------------------------------------


 


POTENTIAL FUTURE EMPLOYERS OF EMPLOYEE WILL BE DIRECTED TO HUMAN RESOURCES. UPON
INQUIRY, THE COMPANY SHALL ONLY STATE THE FOLLOWING:  EMPLOYEE’S LAST POSITION
AND DATES OF EMPLOYMENT. THE COMPANY’S OBLIGATIONS UNDER THIS SECTION EXTEND
ONLY TO THEN CURRENT EXECUTIVES, OFFICERS, MEMBERS OF THE BOARD OF DIRECTORS,
AND MANAGING AGENTS, AND ONLY FOR SO LONG AS THOSE INDIVIDUALS ARE EMPLOYEES
AND/OR DIRECTORS OF THE COMPANY.


 


L.                                      NON-SOLICITATION. EMPLOYEE AGREES THAT,
COMMENCING ON THE RESIGNATION DATE AND CONTINUING FOR A PERIOD OF TWELVE (12)
MONTHS FOLLOWING THE DATE EMPLOYEE CEASES TO SERVE AS A CONSULTANT PURSUANT TO
SECTION A HEREUNDER, EMPLOYEE SHALL NOT EITHER DIRECTLY OR INDIRECTLY SOLICIT,
INDUCE, RECRUIT OR ENCOURAGE ANY OF THE COMPANY’S EMPLOYEES TO LEAVE THEIR
EMPLOYMENT, OR TAKE AWAY SUCH EMPLOYEES, OR ATTEMPT TO SOLICIT, INDUCE, RECRUIT,
ENCOURAGE, TAKE AWAY OR HIRE EMPLOYEES OF THE COMPANY, EITHER FOR HIMSELF OR ANY
OTHER PERSON OR ENTITY.


 


M.                                 NO ADMISSION OF LIABILITY. THE PARTIES
UNDERSTAND AND ACKNOWLEDGE THAT THIS AGREEMENT CONSTITUTES A COMPROMISE AND
SETTLEMENT OF DISPUTED CLAIMS. NO ACTION TAKEN BY THE PARTIES HERETO, OR EITHER
OF THEM, EITHER PREVIOUSLY OR IN CONNECTION WITH THIS AGREEMENT SHALL BE DEEMED
OR CONSTRUED TO BE: (A) AN ADMISSION OF THE TRUTH OR FALSITY OF ANY CLAIMS
HERETOFORE MADE OR (B) AN ACKNOWLEDGMENT OR ADMISSION BY EITHER PARTY OF ANY
FAULT OR LIABILITY WHATSOEVER TO THE OTHER PARTY OR TO ANY THIRD PARTY.


 


N.                                    NO KNOWLEDGE OF WRONGDOING. EMPLOYEE
REPRESENTS THAT HE HAS NO KNOWLEDGE OF ANY WRONGDOING INVOLVING IMPROPER OR
FALSE CLAIMS AGAINST A FEDERAL OR STATE GOVERNMENTAL AGENCY, OR ANY OTHER
WRONGDOING THAT INVOLVES EMPLOYEE OR OTHER PRESENT OR FORMER COMPANY EMPLOYEES.


 


O.                                    TAX CONSEQUENCES. THE COMPANY MAKES NO
REPRESENTATIONS OR WARRANTIES WITH RESPECT TO THE TAX CONSEQUENCES OF THE
PAYMENT OF ANY SUMS TO EMPLOYEE UNDER THE TERMS OF THIS AGREEMENT. EMPLOYEE
AGREES AND UNDERSTANDS THAT HE IS RESPONSIBLE FOR PAYMENT, IF ANY, OF LOCAL,
STATE AND/OR FEDERAL TAXES ON THE SUMS PAID HEREUNDER BY THE COMPANY AND ANY
PENALTIES OR ASSESSMENTS THEREON. EMPLOYEE FURTHER AGREES TO INDEMNIFY AND HOLD
THE COMPANY HARMLESS FROM ANY CLAIMS, DEMANDS, DEFICIENCIES, PENALTIES,
ASSESSMENTS, EXECUTIONS, JUDGMENTS, OR RECOVERIES BY ANY GOVERNMENT AGENCY
AGAINST THE COMPANY FOR ANY AMOUNTS CLAIMED DUE ON ACCOUNT OF EMPLOYEE’S FAILURE
TO PAY FEDERAL OR STATE TAXES OR DAMAGES SUSTAINED BY THE COMPANY BY REASON OF
ANY SUCH CLAIMS, INCLUDING REASONABLE ATTORNEYS’ FEES.


 


P.                                      COSTS. THE PARTIES SHALL EACH BEAR THEIR
OWN COSTS, EXPERT FEES, ATTORNEYS’ FEES AND OTHER FEES INCURRED IN CONNECTION
WITH THIS AGREEMENT.


 


Q.                                    INDEMNIFICATION. EACH PARTY AGREES TO
INDEMNIFY AND HOLD HARMLESS THE OTHER PARTY FROM AND AGAINST ANY AND ALL LOSS,
COSTS, DAMAGES OR EXPENSES, INCLUDING, WITHOUT LIMITATION, ATTORNEYS’ FEES OR
EXPENSES INCURRED BY THE NON-BREACHING PARTY ARISING OUT OF THE BREACH OF THIS
AGREEMENT BY THE OTHER PARTY, OR FROM ANY FALSE REPRESENTATION MADE HEREIN BY
THE OTHER PARTY, OR FROM ANY ACTION OR PROCEEDING WHICH MAY BE COMMENCED,
PROSECUTED OR THREATENED BY THE OTHER PARTY OR FOR THAT PARTY’S BENEFIT, UPON
THAT PARTY’S INITIATIVE, OR WITH THAT PARTY’S AID OR APPROVAL, CONTRARY TO THE
PROVISIONS OF THIS AGREEMENT. EACH PARTY FURTHER AGREES THAT IN ANY SUCH ACTION
OR PROCEEDING, THIS AGREEMENT MAY BE PLED BY A PARTY AS A COMPLETE DEFENSE, OR
MAY BE ASSERTED BY WAY OF COUNTERCLAIM OR CROSS-CLAIM.

 

6

--------------------------------------------------------------------------------


 


THE COMPANY ACKNOWLEDGES THE CONTINUED APPLICABILITY OF EMPLOYEE’S OFFICER AND
DIRECTOR INDEMNIFICATION AGREEMENT BY AND BETWEEN COMPANY AND EMPLOYEE (THE
“INDEMNIFICATION AGREEMENT”).


 


R.                                     ARBITRATION. THE PARTIES AGREE THAT ANY
AND ALL DISPUTES ARISING OUT OF, OR RELATING TO, THE TERMS OF THIS AGREEMENT,
THEIR INTERPRETATION, AND ANY OF THE MATTERS HEREIN RELEASED, SHALL BE SUBJECT
TO BINDING ARBITRATION IN SANTA CLARA COUNTY BEFORE THE AMERICAN ARBITRATION
ASSOCIATION UNDER ITS NATIONAL RULES FOR THE RESOLUTION OF EMPLOYMENT DISPUTES.
THE PARTIES AGREE THAT THE PREVAILING PARTY IN ANY ARBITRATION SHALL BE ENTITLED
TO INJUNCTIVE RELIEF IN ANY COURT OF COMPETENT JURISDICTION TO ENFORCE THE
ARBITRATION AWARD. THE PARTIES AGREE THAT THE PREVAILING PARTY IN ANY
ARBITRATION SHALL BE AWARDED ITS REASONABLE ATTORNEYS’ FEES AND COSTS. THE
PARTIES HEREBY AGREE TO WAIVE THEIR RIGHT TO HAVE ANY DISPUTE BETWEEN THEM
RESOLVED IN A COURT OF LAW BY A JUDGE OR JURY. THIS SECTION WILL NOT PREVENT
EITHER PARTY FROM SEEKING INJUNCTIVE RELIEF (OR ANY OTHER PROVISIONAL REMEDY)
FROM ANY COURT HAVING JURISDICTION OVER THE PARTIES AND THE SUBJECT MATTER OF
THEIR DISPUTE RELATING TO EMPLOYEE’S OBLIGATIONS UNDER THIS AGREEMENT AND THE
AGREEMENTS INCORPORATED HEREIN BY REFERENCE.


 


S.                                      AUTHORITY. THE COMPANY REPRESENTS AND
WARRANTS THAT THE UNDERSIGNED HAS THE AUTHORITY TO ACT ON BEHALF OF THE COMPANY
AND TO BIND THE COMPANY AND ALL WHO MAY CLAIM THROUGH IT TO THE TERMS AND
CONDITIONS OF THIS AGREEMENT. EMPLOYEE REPRESENTS AND WARRANTS THAT HE HAS THE
CAPACITY TO ACT ON HIS OWN BEHALF AND ON BEHALF OF ALL WHO MIGHT CLAIM THROUGH
HIM TO BIND THEM TO THE TERMS AND CONDITIONS OF THIS AGREEMENT. EACH PARTY
WARRANTS AND REPRESENTS THAT THERE ARE NO LIENS OR CLAIMS OF LIEN OR ASSIGNMENTS
IN LAW OR EQUITY OR OTHERWISE OF OR AGAINST ANY OF THE CLAIMS OR CAUSES OF
ACTION RELEASED HEREIN.


 


T.                                     NO REPRESENTATIONS. EACH PARTY REPRESENTS
THAT IT HAS HAD THE OPPORTUNITY TO CONSULT WITH AN ATTORNEY, AND HAS CAREFULLY
READ AND UNDERSTANDS THE SCOPE AND EFFECT OF THE PROVISIONS OF THIS AGREEMENT.
NEITHER PARTY HAS RELIED UPON ANY REPRESENTATIONS OR STATEMENTS MADE BY THE
OTHER PARTY HERETO WHICH ARE NOT SPECIFICALLY SET FORTH IN THIS AGREEMENT.


 


U.                                    SEVERABILITY. IN THE EVENT THAT ANY
PROVISION HEREOF BECOMES OR IS DECLARED BY A COURT OF COMPETENT JURISDICTION TO
BE ILLEGAL, UNENFORCEABLE OR VOID, THIS AGREEMENT SHALL CONTINUE IN FULL FORCE
AND EFFECT WITHOUT SAID PROVISION SO LONG AS THE REMAINING PROVISIONS REMAIN
INTELLIGIBLE AND CONTINUE TO REFLECT THE ORIGINAL INTENT OF THE PARTIES.


 


V.                                     ENTIRE AGREEMENT. THIS AGREEMENT
REPRESENTS THE ENTIRE AGREEMENT AND UNDERSTANDING BETWEEN THE COMPANY AND
EMPLOYEE CONCERNING THE SUBJECT MATTER OF THIS AGREEMENT AND EMPLOYEE’S
RELATIONSHIP WITH THE COMPANY, AND SUPERSEDES AND REPLACES ANY AND ALL PRIOR
AGREEMENTS AND UNDERSTANDINGS BETWEEN THE PARTIES CONCERNING THE SUBJECT MATTER
OF THIS AGREEMENT AND EMPLOYEE’S RELATIONSHIP WITH THE COMPANY, WITH THE
EXCEPTION OF THE INDEMNIFICATION AGREEMENT, CONFIDENTIALITY AGREEMENT AND THE
STOCK AGREEMENTS.


 


W.                                NO WAIVER. THE FAILURE OF ANY PARTY TO INSIST
UPON THE PERFORMANCE OF ANY OF THE TERMS AND CONDITIONS IN THIS AGREEMENT, OR
THE FAILURE TO PROSECUTE ANY BREACH OF ANY OF THE TERMS AND CONDITIONS OF THIS
AGREEMENT, SHALL NOT BE CONSTRUED THEREAFTER AS A WAIVER OF ANY SUCH TERMS OR

 

7

--------------------------------------------------------------------------------


 


CONDITIONS. THIS ENTIRE AGREEMENT SHALL REMAIN IN FULL FORCE AND EFFECT AS IF NO
SUCH FORBEARANCE OR FAILURE OF PERFORMANCE HAD OCCURRED.


 


X.                                    NO ORAL MODIFICATION. ANY MODIFICATION OR
AMENDMENT OF THIS AGREEMENT, OR ADDITIONAL OBLIGATION ASSUMED BY EITHER PARTY IN
CONNECTION WITH THIS AGREEMENT, SHALL BE EFFECTIVE ONLY IF PLACED IN WRITING AND
SIGNED BY BOTH PARTIES OR BY AUTHORIZED REPRESENTATIVES OF EACH PARTY. NO
PROVISION OF THIS AGREEMENT CAN BE CHANGED, ALTERED, MODIFIED, OR WAIVED EXCEPT
BY AN EXECUTED WRITING BY THE PARTIES.


 


Y.                                     GOVERNING LAW. THIS AGREEMENT SHALL BE
DEEMED TO HAVE BEEN EXECUTED AND DELIVERED WITHIN THE STATE OF CALIFORNIA, AND
IT SHALL BE CONSTRUED, INTERPRETED, GOVERNED, AND ENFORCED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF CALIFORNIA, WITHOUT REGARD TO CONFLICT OF LAW
PRINCIPLES. TO THE EXTENT THAT EITHER PARTY SEEKS INJUNCTIVE RELIEF IN ANY COURT
HAVING JURISDICTION FOR ANY CLAIM RELATING TO THE ALLEGED MISUSE OR
MISAPPROPRIATION OF TRADE SECRETS OR CONFIDENTIAL OR PROPRIETARY INFORMATION,
EACH PARTY HEREBY CONSENTS TO PERSONAL AND EXCLUSIVE JURISDICTION AND VENUE IN
THE STATE AND FEDERAL COURTS OF THE STATE OF CALIFORNIA.


 


Z.                                     ATTORNEYS’ FEES. IN THE EVENT THAT EITHER
PARTY BRINGS AN ACTION TO ENFORCE OR EFFECT ITS RIGHTS UNDER THIS AGREEMENT, THE
PREVAILING PARTY SHALL BE ENTITLED TO RECOVER ITS COSTS AND EXPENSES, INCLUDING
THE COSTS OF MEDIATION, ARBITRATION, LITIGATION, COURT FEES, PLUS REASONABLE
ATTORNEYS’ FEES, INCURRED IN CONNECTION WITH SUCH AN ACTION.


 


AA.                         APPLICATION FOR EMPLOYMENT. EMPLOYEE UNDERSTANDS AND
AGREES THAT, AS A CONDITION OF THIS AGREEMENT, HE SHALL NOT BE ENTITLED TO ANY
EMPLOYMENT WITH THE COMPANY, ITS SUBSIDIARIES, OR ANY SUCCESSOR, AND HE HEREBY
WAIVES ANY RIGHT, OR ALLEGED RIGHT, OF EMPLOYMENT OR RE-EMPLOYMENT WITH THE
COMPANY. EMPLOYEE FURTHER AGREES THAT HE WILL NOT APPLY FOR EMPLOYMENT WITH THE
COMPANY, ITS SUBSIDIARIES OR RELATED COMPANIES, OR ANY SUCCESSOR.


 


BB.                             EFFECTIVE DATE. THIS AGREEMENT IS EFFECTIVE
AFTER IT HAS BEEN SIGNED BY BOTH PARTIES AND AFTER EIGHT (8) DAYS HAVE PASSED
SINCE EMPLOYEE HAS SIGNED THE AGREEMENT (THE “EFFECTIVE DATE”), UNLESS REVOKED
BY EMPLOYEE WITHIN SEVEN (7) DAYS AFTER THE DATE THE AGREEMENT WAS SIGNED BY
EMPLOYEE.


 


CC.                             COUNTERPARTS. THIS AGREEMENT MAY BE EXECUTED IN
COUNTERPARTS, AND EACH COUNTERPART SHALL HAVE THE SAME FORCE AND EFFECT AS AN
ORIGINAL AND SHALL CONSTITUTE AN EFFECTIVE, BINDING AGREEMENT ON THE PART OF
EACH OF THE UNDERSIGNED.


 


DD.                           VOLUNTARY EXECUTION OF AGREEMENT. THIS AGREEMENT
IS EXECUTED VOLUNTARILY AND WITHOUT ANY DURESS OR UNDUE INFLUENCE ON THE PART OR
BEHALF OF THE PARTIES HERETO, WITH THE FULL INTENT OF RELEASING ALL CLAIMS. THE
PARTIES ACKNOWLEDGE THAT:


 


1.                                       THEY HAVE READ THIS AGREEMENT;


 


2.                                       THEY HAVE BEEN REPRESENTED IN THE
PREPARATION, NEGOTIATION, AND EXECUTION OF THIS AGREEMENT BY LEGAL COUNSEL OF
THEIR OWN CHOICE OR THAT THEY HAVE VOLUNTARILY DECLINED TO SEEK SUCH COUNSEL;

 

8

--------------------------------------------------------------------------------


 


3.                                       THEY UNDERSTAND THE TERMS AND
CONSEQUENCES OF THIS AGREEMENT AND OF THE RELEASES IT CONTAINS; AND


 


4.                                       THEY ARE FULLY AWARE OF THE LEGAL AND
BINDING EFFECT OF THIS AGREEMENT.


 

[Signature Page Follows]

 

9

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have executed this Agreement on the respective
dates set forth below.

 

 

CIPHERGEN BIOSYSTEMS, INC.

 

 

 

 

 

Dated: March 22, 2006

By

 

Gail S. Page /s/

 

 

 

Gail S. Page,

 

 

 

President and Chief Executive Officer

 

 

 

 

 

MATTHEW J. HOGAN, an individual

 

 

 

 

Dated: March 22, 2006

 

Matthew J. Hogan /s/

 

10

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Stock

 

Grant Date

 

Shares

 

Exercise Price

 

 

 

 

 

 

 

9/7/2000

 

86,000

 

$

3.488

 

 

 

 

 

 

 

2/8/2001

 

12,000

 

8.500

 

 

 

 

 

 

 

6/20/2001

 

20,000

 

6.080

 

 

 

 

 

 

 

6/6/2002

 

30,000

 

4.530

 

 

 

 

 

 

 

2/13/2003

 

35,000

 

4.350

 

 

 

 

 

 

 

3/3/2004

 

50,000

 

8.510

 

 

 

 

 

 

 

2/9/2005

 

40,000

 

2.960

 

 

 

 

 

 

 

8/5/2005

 

20,000

 

2.190

 

 

11

--------------------------------------------------------------------------------